Scott, Judge,
delivered the opinion of the court.
This was a petition for a divorce instituted in the St. Louis Circuit Court on account of desertion and absence. Although the plaintiff may have been married in this state, yet that circumstance of itself does not entitle her to sue in our courts for a divorce. It appears from the evidence in the cause that *70the plaintiff was a non-resident of this state when she instituted this suit, and that she continued so up to the time of the trial of the cause. The second section of the act concerning divorce and alimony, (R. C. 1845,) under which this proceeding was begun, clearly shows that the plaintiff must be a resident of this state.
Judge Ryland concurring,
the judgment will be affirmed;
Judge Leonard absent.